Exhibit 10.1

AMENDED AND RESTATED

INVESTMENT ADVISORY AGREEMENT

THIS AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT (this “Agreement”) is
dated as of March 1, 2013, between BlackRock Fund Advisors (formerly known as
Barclays Global Fund Advisors), a California corporation (“Advisor”), and
BlackRock Asset Management International Inc. (formerly known as Barclays Global
Investors International, Inc.), as managing member (“Manager”) of iShares® S&P
GSCI™ Commodity-Indexed Investing Pool LLC, a limited liability company
organized under the laws of Delaware (“Investing Pool”). This Agreement amends
and restates the Investment Advisory Agreement, dated as of July 10, 2006 (the
“Existing Agreement”), between the Advisor, the Manager and the Investing Pool,
and the amendments contemplated hereby shall become effective upon satisfaction
of the conditions set forth in Section 23.

 

1. Investing Pool. Investing Pool is a commodity pool as defined in the
Commodity Exchange Act (the “CEA”) and the applicable regulations of the
Commodity Futures Trading Commission (the “CFTC”). Investing Pool is managed by
Manager, a commodity pool operator registered under the CEA. Investing Pool is
not an investment company under the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and is not required to register under the
Investment Company Act.

 

2. Appointment. Investing Pool hereby appoints Advisor as commodity trading
advisor for such portion of the assets of the Investing Pool, that may be
deposited, from time to time, in a separate account or accounts (collectively,
the “Accounts”) to be managed by Advisor under this Agreement, with full power
to supervise and direct the investment of the assets of the Accounts as set
forth herein. Advisor hereby accepts such appointment and agrees to render
advisory services on the terms and conditions set forth in this Agreement.
Advisor shall be deemed to be an independent contractor of Investing Pool and,
except to the extent authorized herein, shall have no authority to act for or
represent Investing Pool as its agent.

 

3. Delegation. Investing Pool acknowledges that Advisor may delegate various
advisory services with respect to the Accounts. In the event of any such
delegation, such party to whom Advisor delegates various advisory services shall
be bound to the terms of this Agreement to the same extent as Advisor. Advisor
shall, at its expense, employ or associate with itself such persons as Advisor
believes appropriate to assist it in performing its obligations under this
Agreement.

 

4. Investment Direction. Advisor will manage the Accounts in accordance with
Advisor’s best judgment and consistent with the guidelines attached as Schedule
A (the “Investment Guidelines”), as they may be modified from time to time by
the written agreement of Advisor and Manager on behalf of the Investing Pool.

 

5. Custodian and Clearing FCM. Investing Pool has appointed State Street Bank
and Trust Company, as custodian (the “Custodian”), and Goldman, Sachs & Co., as
clearing futures commission merchant (the “Clearing FCM”), for the Accounts.
Advisor shall not receive, and shall at no time be in possession of, the assets
comprising the Accounts.



--------------------------------------------------------------------------------

6.

Reporting. Advisor will submit to Investing Pool reports appraising the Accounts
at current market value as agreed between Advisor and Manager. Advisor shall
advise Investing Pool, at such times as Investing Pool may specify, of such
investments made and the reasons for making a particular investment. Advisor
will be available at reasonable times by prior arrangement to discuss the
management of the Accounts with Investing Pool or its designee. Any written
reports supplied by Advisor to Investing Pool discussing the management of the
Accounts are intended solely for the benefit of Investing Pool, and Investing
Pool agrees that it will not disseminate such reports to any other party (other
than Investing Pool’s professional advisors) without the prior consent of
Advisor, except as may be required by applicable law. Advisor will provide to
the Manager any information concerning the Advisor or its trading program that
is necessary for the Manager to prepare any disclosure document for investors in
the Investing Pool or the iShares® S&P GSCI™ Commodity-Indexed Trust.

 

7. Other Accounts. Investing Pool understands and acknowledges that Advisor
performs commodity trading advisory services for various persons other than
Investing Pool. Investing Pool acknowledges that Advisor may give advice and
take action concerning its other investing pools that may be the same as,
similar to or different from the advice given, or the timing and nature of
action taken, concerning the Accounts. Except to the extent necessary to perform
Advisor’s obligations under this Agreement, nothing herein shall be deemed to
limit or restrict the right of Advisor, or any affiliate of Advisor or any
employee of Advisor to engage in any other business or to devote time and
attention to the management or other aspects of any other business, whether of a
similar or dissimilar nature, or to render services of any kind to any other
corporation, firm, individual or association.

 

8. Fees. Manager shall pay Advisor a fee determined by Advisor and Manager, from
time to time, for its services as Advisor hereunder.

 

9.

Representations. Investing Pool represents and warrants that: (a) Investing Pool
has been duly organized and is validly existing under the law of the state of
its organization, (b) Investing Pool is duly authorized to execute, deliver and
perform this Agreement and has taken all action necessary to authorize its
execution, delivery and performance, including the obtaining of any necessary
governmental consents, (c) the execution, delivery and performance of this
Agreement, including the Investment Guidelines, does not and will not conflict
with or violate any provision of law, rule, regulation, governing document of
Investing Pool, contract, deed of trust, or other instrument to which Investing
Pool is a party or to which any of Investing Pool’s property is subject,
(d) this Agreement is a valid and binding obligation enforceable against
Investing Pool in accordance with its terms (subject to applicable insolvency or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application), (e) the Account
will be comprised of assets that are owned by Investing Pool as principal, and
will not be subject to either (i) the Employee Retirement Income Security Act of
1974, as amended, or the Investment Company Act, or (ii) any

 

2



--------------------------------------------------------------------------------

  lien, security interest or other similar encumbrance (other than in favor of
the Clearing FCM or the CME clearinghouse), and (f) Investing Pool is not
insolvent or the subject of a proceeding seeking a judgment of insolvency or
bankruptcy. Investing Pool shall hold Advisor harmless from any liabilities,
damages or expenses, including attorney’s fees, incurred by Advisor for any
actions taken by Advisor acting in reasonable reliance upon such
representations.

 

10. CFTC Registration. Advisor represents and warrants that it is registered
with the CFTC as a commodity trading advisor.

 

11. Liability. Advisor will be liable for losses to the Accounts that are the
direct result of Advisor’s bad faith, gross negligence, willful or reckless
misconduct or breach of the express terms of this Agreement. Except as set forth
in the foregoing sentence, neither Advisor nor its officers, employees or agents
shall be liable hereunder for any act or omission or for any error of judgment
in managing the Accounts. Advisor shall not be responsible for any special,
indirect or consequential damages, or any loss incurred by reason of any act or
omission of Investing Pool or any broker, dealer, futures commission merchant or
custodian used hereunder or any authorized representative of the foregoing.
Notwithstanding the foregoing, nothing herein shall in any way constitute a
waiver or limitation of any rights that Investing Pool may have under the
federal securities laws or other applicable law.

 

12. Tax Filings. Advisor will not be responsible for making any tax credit or
similar claim or any legal filing on Investing Pool’s behalf.

 

13. Governing Law/Disputes. This Agreement is entered into in accordance with
and shall be governed by the laws of the State of California; provided, however,
that in the event that any law of the State of California shall require that the
laws of another state or jurisdiction be applied in any proceeding, such
California law shall be superseded by this paragraph, and the remaining laws of
the State of California shall nonetheless be applied in such proceeding. Each
party agrees that, in the event that any dispute arising from or relating to
this Agreement becomes subject to any judicial proceeding, such party waives any
right it may otherwise have to (a) seek punitive damages, or (b) request a jury
trial.

 

14. Termination. This Agreement may be terminated at any time by either party
upon 30 days’ prior written notice to the other party. Any obligation or
liability of either party resulting from actions or inactions occurring prior to
termination shall not be affected by termination of this Agreement.

 

15. Assignment. Neither party shall assign this Agreement without the written
consent of the other party.

 

16. Consent to Use of Name. Investing Pool agrees that Advisor may disclose
Investing Pool’s name to investment consultants or prospective accounts in
connection with marketing presentations by Advisor and as part of a
representative account list.

 

17.

Notices. All notices and other communications under this Agreement shall be in
writing and shall be addressed to the parties as set forth below. Either party
may, by notice to the

 

3



--------------------------------------------------------------------------------

  other, designate a different address or fax number. Any notice or other
communication given hereunder shall be deemed to have been given upon receipt.
Notices may be transmitted by hand, fax, courier, certified or registered mail
return-receipt-requested, U.S. mail postage prepaid, or other reasonable form of
delivery, unless a clause of this Agreement requires a specific form of
delivery. Any fax notice received after 5:00 p.m., California time, on a
business day shall be deemed to have been given on the succeeding business day.

 

To Investing Pool:

  To Advisor:

BlackRock Asset Management International Inc.

400 Howard Street

San Francisco, CA 94105

Attn:

Fax:

 

BlackRock Fund Advisors

400 Howard Street

San Francisco, CA 94105.

Attn:

Fax:

Advisor shall comply with, and be entitled to act on, any instructions
reasonably believed to be from an authorized representative of Investing Pool.
Advisor and its employees and agents shall be fully protected from all liability
in acting upon such instructions, without being required to determine the
authenticity of the authorization or authority of the persons providing such
instructions.

 

18. Severability. In the event any provision of this Agreement is adjudicated to
be void, illegal, invalid or unenforceable, the remaining terms and provisions
of this Agreement shall not be affected thereby, and each of such remaining
terms and provisions shall be valid and enforceable to the fullest extent
permitted by law, unless a party demonstrates by a preponderance of the evidence
that the invalidated provision was an essential economic term of this Agreement.

 

19. Integration; Amendment. This Agreement together with any other written
agreements between the parties entered into concurrently with this Agreement
contain the entire agreement between the parties with respect to the
transactions contemplated hereby and supersede all previous oral or written
negotiations, commitments and understandings related thereto. This Agreement may
not be amended or modified in any respect, nor may any provision be waived,
without the written agreement of both parties. No waiver by one party of any
obligation of the other hereunder shall be considered a waiver of any other
obligation of such party.

 

20. Further Assurances. Each party hereto shall execute and deliver such other
documents or agreements as may be necessary or desirable for the implementation
of this Agreement and the consummation of the transactions contemplated hereby.

 

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to be one and the same instrument.

 

4



--------------------------------------------------------------------------------

22. Headings. The headings of paragraphs herein are included solely for
convenience and shall have no effect on the meaning of this Agreement.

 

23.

Conditions to Effectiveness. The amendments to the Existing Agreement
contemplated hereby shall become concurrently effective upon the effectiveness
of the amendments contemplated by the Second Amended and Restated Trust
Agreement of iShares® S&P GSCI™ Commodity-Indexed Trust, dated as of the date
hereof, among BlackRock Asset Management International Inc., as sponsor,
BlackRock Institutional Trust Company, N.A., as administrative trustee, and
Wilmington Trust Company, as Delaware trustee, in accordance with Section 7.10
thereof.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

“INVESTING POOL”

      “ADVISOR”

iShares® S&P GSCI™ Commodity-Indexed

Investing Pool LLC

      BlackRock Fund Advisors

By: BlackRock Asset Management

International Inc., as Manager

     

/s/ Jack Gee

     

/s/ Jack Gee

Jack Gee

      Jack Gee

 

6



--------------------------------------------------------------------------------

SCHEDULE A

INVESTMENT GUIDELINES

 

A. INVESTMENT OBJECTIVE

The investment objective of the Investing Pool is to seek investment results
that correspond generally to the performance of the S&P GSCI™ Total Return Index
(the “Index”), before payment of expenses and liabilities.

 

B. INVESTMENT STRATEGY

The Investing Pool will seek to achieve its exposure to the Index by investing
all of the Investing Pool’s assets to establish positions in Index Futures and
Collateral Assets. Applicable margin requirements on the Investing Pool’s Index
Future positions will be satisfied through the transfer of Collateral Assets or
the proceeds thereof. “Index Futures” are futures contracts on the S&P GSCI™
Excess Return Index that are listed on a “designated contract market,” as
defined in the CEA. “Collateral Assets” are cash, U.S. Treasury securities or
other short-term securities and similar securities that are eligible as margin
deposits for Index Futures under the rules of the applicable designated contract
market.

 

C. RESTRICTIONS

The Advisor shall not engage in any activity designed to obtain a profit from,
or ameliorate losses caused by changes in the value of the Index Futures or the
Collateral Assets, including making use of any of the hedging techniques
available to professional commodity futures investors to attempt to reduce the
risks of losses resulting from commodity price decreases.

 

A-1